Case 1:18-cV-09808-PGG Document 1 Filed 10/24/18 Page 1 of 8

UNITED STATES DlSTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

OSEM FOOD INDUSTRIES LTD., and OSEl\/I Civil Case No.
INVESTMENTS LTD.,
COMPLAINT
Plaintiffs,
DEMAND FOR JURY TRIAL
-against-
ZETOV, lNC.,
Defendant.

 

 

Plaintiffs OSEl\/I FOOD INDUSTRIES LTD., OSEl\/l lNVESTl\/IENTS LTD. and OSEM
USA, lNC. (“OSEl\/I” or the (“Plaintiffs”), by its attorneys Robinson Brog LeinWand Greene
Genovese & Gluck P.C., alleges as and for its Complaint against Defendant ZETOV, lNC.
(“Zetov” or “Defendant”) as follows:

NATURE OF THE ACTION

l. This is an action for trademark infringement, false designation of origin under (l 5
U.S.C. 1051, et seq.), trademark infringement under common laW, and unfair competition under
common laW.

THE PARTIES

2. Plaintiff OSEl\/I FOOD INDUSTRIES LTD. is a corporation and Wholly owned
subsidiary ofOsem lnvestments Ltd., With its principal place of business 2 Rimon Street, P()
Box 934, Shoham, 60850, lsrael.

3. Plaintiff OSEM INVESTl\/IENTS LTD. is a foreign corporation With its principal
place of business at 2 Rimon Street, PO BoX 934, Shoham, 60850, lsrael.
4. On information and belief, defendant ZETOV, lNC. is a New York corporation

With its principal place of business at 4718 18th Avenue, Brool<lyn, NeW York.

{00964011.DOC;1 }

Case 1:18-cv-09808-PGG Document 1 Filed 10/24/18 Page 2 of 8

JURISDICTION AND VENUE

5. This Court has subject matter jurisdiction over this lawsuit under 28 U.S.C. §
1338 because the action arises under the trademark laws of the United States, and pendant
jurisdiction of any and all state causes of action under 28 U.S.C. § l367.

6. This Court has personal jurisdiction over the Defendant because it has transacted
business in the Southern District of New York, purposely availing itself of this State by directly
targeting New York residents through retail sales within the State of New York.

7. Venue is proper and reasonable in this district under 28 U.S.C. § l391(b)(l) and
28 U.S.C. § 139l(b)(2) because a substantial part of the acts or omissions giving rise to this
claim for trademark infringement, false designation of origin and unfair competition occurred in
this district

EA_C__T_S_

8. Osem possesses the exclusive right and the use of the mark “Bamba” on products
sold in the United States pursuant to Registration No. 2,346,502 (filed May 2, 2000) (owned by
Osem Investments Ltd.) and Registration No. 2,()39,662 (filed February 25, 2007) (owned by
Osem Food lndustries Ltd.) (collectively the “BAMBA mark”). A true and correct copy of said
registrations are attached hereto as Exhibit ].

9. Osem has used the BAMBA mark in interstate commerce in conjunction with the
sales of a popular peanut snack since at least as early as 1983.

lO. OSEl\/I FOOD INDUSTRIES LTD. properly obtained a right of priority for the
exclusive use of the BAMBA mark on February 25, 1997, the filing date for the registered mark.
As such, OSEl\/I FOOD INDUSTRIES LTD. has established priority of use. The BAl\/IBA mark

is inherently distinctive and recognized by the relevant consuming public as Plaintiffs’ mark.

{00964011,1)0€;1 } 2

Case 1:18-cv-09808-PGG Document 1 Filed 10/24/18 Page 3 of 8

ll. Defendant previously distributed products bearing the BAl\/IBA mark pursuant to
a distribution agreement (the “Distribution Agreement”). The Distribution Agreement was
terminated on or about May 25, 2015.

l2. Recently, Plaintiffs became aware of Defendant’s unlawful sale of a nearly
identical snack food product bearing the confusingly similar “BABA” mark.

l3. On July 16, 2018, Plaintiffs purchased three packages of the Defendant’s snack
food which appears to be a nearly identical product bearing the confusingly similar “BABA”
mark in stores located in upstate New York. Receipts for these purchases as examples of
Defendant’s infringement of the BAMBA mark are attached hereto as Exhibit 2.

14. On or about July 18, 2018, the Plaintiffs through their counsel sent the Defendant
a cease and desist letter demanding that it discontinue the sale of its nearly identical snack
product bearing the confusingly similar mark “BABA, asserting that such use, inter alia,
constituted trademark infringement of the BAl\/IBA mark (the “C&D Letter”).

15. Plaintiffs have received no response to the C&D Letter and, upon information and
belief, Defendant continues to unlawfully sell their nearly identical snack food product bearing
the confusingly similar “BABA” mark.

16. On information and belief, Defendant’s unlawful use of their BABA mark is
likely to cause and has caused confusion or mistake amongst consumers, and is likely to and has
deceived consumers and caused confusion as to the origin of their respective products

l7. On information and belief, Defendant has adopted the designation “BABA” in a
willful attempt to piggyback off of Plaintiffs’ goodwill and reputation in the snack food business,

and to divert business away from Plaintiffs and to Defendant.

{009@4011,1)0€;1 } 3

Case 1:18-cv-09808-PGG Document 1 Filed 10/24/18 Page 4 of 8

18. Plaintiffs invest substantial sums in producing their goods and in marketing its
BAl\/IBA mark. Plaintiffs have established substantial goodwill and brand recognition with the
consuming public of its BAMBA mark in connection with its snack food product

19. Plaintiffs have been irreparably harmed and have suffered economic loss as well
as the loss of good will from Defendant’s unlawful and willful acts. Because monetary damages
alone will not constitute a sufficient remedy, Plaintiffs require equitable relief in the form of a
permanent injunction restraining Defendant’s continued unlawful activity in selling its nearly

identical snack food product bearing the confusingly similar “BABA” mark.

CLAIMS FOR RELIEF

First Claim for Relief
(Trademark Infringement - 15 U.S.C. § 1114)

20. Plaintiffs repeat and incorporate by reference the statements and allegations in
paragraphs 1 to 19 of the Complaint as though fully set forth herein.

21. Defendant’s use of the mark “BABA” in connection with the sale of its nearly
identical snack food product in interstate commerce has caused and is likely to have caused
confusion amongst consumers as to the quality and source of Plaintiffs’ goods.

22. On information and belief, Defendant willfully and intentionally adopted and used
mark(s) confusingly similar to Plaintiffs’ BAl\/IBA mark to steal Plaintiffs’ goodwill.

23. By reason of the foregoing unlawful acts recited in the aforementioned
paragraphs, Plaintiffs have been irreparably harmed and will continue to suffer damage until they
are awarded an appropriate injunction and damage award, including treble damages and

attorneys’ fees, in an amount to be determined at trial.

{00964011.130€;1 } 4

Case 1:18-cv-09808-PGG Document 1 Filed 10/24/18 Page 5 of 8

Second Claim for Relief
(False Designation of ()rigin - 15 U.S.C. § 1125(a))

24. Plaintiffs repeat and incorporate by reference the statements and allegations in
paragraphs 1 to 23 of the Complaint as though fully set forth herein.

25. Defendant’s use of Plaintiffs’ designation has caused and is likely to have caused
confusion amongst consumers as to the quality and source of Plaintiff’s goods.

26. By reason of the foregoing and upon information and belief, Defendant has
violated Section 43 of the Lanham Act (15 U.S.C. § 1125(a)) by using, in connection with its
goods and advertisement, false designations of origin which are likely to cause confusion or
cause mistake or to deceive as to the affiliation, connection, or association of Plaintiffs with
Defendant and as to the origin, sponsorship, or approval of Defendant’s goods

27. By reason of the foregoing unlawful acts recited in the aforesaid paragraphs,
Plaintiffs have been irreparably harmed and will continue to suffer damage until they are
awarded an appropriate injunction and damage award, including treble damages and attorneys’

fees, in an amount to be determined at trial.

Third Claim for Relief
(Common Law Trademark Infringement)

28. Plaintiffs repeat and incorporate by reference the statements and allegations in
paragraphs 1 to 27 of the Complaint as though fully set forth herein.
29. Plaintiffs’ BAMBA mark, when used in connection with a peanut snack food

product is inherently distinctive and protectable as a trademark

30. Defendant’s acts as set forth herein constitute trademark infringement as defined

by New York common law, all to the damage of Plaintiffs as previously alleged.

{00964011.1)0€;1 } 5

Case 1:18-cv-09808-PGG Document 1 Filed 10/24/18 Page 6 of 8

31. By reason of the foregoing unlawful acts recited in the aforesaid paragraphs,
Plaintiffs have been irreparably harmed and will continue to suffer damage until they are
awarded an appropriate injunction and damage award, including treble damages and attorneys’

fees, in an amount to be determined at trial.

Fourth Claim for Relief
(Common Law Unfair Competition)

32. Plaintiffs repeat and incorporate by reference the statements and allegations in
paragraphs 1 to 31 of the Complaint as though fully set forth herein.

33. Defendant’s acts, as set forth above, constitute unfair competition under New
York common law, all to the damage of Plaintiffs as previously alleged.

34. The Defendant acting in bad faith, has misappropriated the labor, expenditures
and good will of the Plaintiffs in order to obtain an unfair commercial advantage and have
caused or are likely to cause confusion among consumers as to the source of Defendant’s goods.

35. Defendant’s aforesaid violations of New York State common law have caused
Plaintiffs to sustain monetary damage, loss and inj ury, in an amount to be determined at trial.

36. Defendant engaged in this activity willfully and wantonly with morally,
oppressive and maliciously culpable behavior, so as to justify the assessment of punitive
damages against it, in an amount to be determined at trial.

37. Defendant’s aforesaid violations of New York State common law, unless enjoined
by this Court, will continue to cause Plaintiffs to sustain irreparable damage, loss and injury, for

which Plaintiffs have no adequate remedy at law.

{00964011.1)0€;1 } 6

Case 1:18-cv-09808-PGG Document 1 Filed 10/24/18 Page 7 of 8

PRAYER FOR RELIEF

WHEREFORE, Plaintiff asks that this Court grant judgment against Defendant for the

following:
A. Defendant, its agents, servants, employees, and attorneys, and all persons in active

concert or participation with any of them, be permanently enjoined from:

i. infringing upon Plaintiffs’ BAl\/IBA mark;
ii. using any designation confusingly similar to Plaintiffs’ BAl\/IBA mark;
iii. competing unfairly with Plaintiffs in any manner, including infringing any

of Plaintiffs’ trademark rights; and
iv. conspiring, encouraging, inducing, allowing, abetting, or assisting others

in performing any of the activities referred to in subparagraphs (i) - (iii) above.

B. Plaintiffs recover all damages it has sustained as a result of Defendant’s
infringement, false designation of origin and unfair competition

C. Plaintiffs be awarded Defendant’s profits, corrective advertising damages and
enhanced damages

D. An accounting be directed to determine Defendant’s profits resulting from its
infringement and unfair competition and that the profits be paid over to Plaintiffs, increased as
the Court determines is appropriate to the circumstances of this case.

E. Plaintiffs be awarded their reasonable attorneys’ fees for prosecuting this action.

F. Plaintiffs recover their costs of this action and pre-judgment and post-judgment
interest, to the full extent allowed by law.

G. Plaintiffs be awarded treble damages pursuant to 15 U.S.C. § 1117 or any other

relevant statute.

{00964011,1)0€;1 } 7

Case 1:18-cv-09808-PGG Document 1 Filed 10/24/18 Page 8 of 8

H. Plaintiffs be awarded punitive damages pursuant to New York common law.
1. Plaintiffs receive all other just and equitable relief the Court deems appropriate
DEMAND FOR JURY TRIAL

 

Plaintiffs hereby demand a trial by the jury on their claims herein and all issues and

claims so triable in this action.

DATED: New York, New York
Octoberz.k, 2018

ROBINSON BROG LEINWAND GREENE
GENOVESE & GLUCK P.C.

B>;%g/O~,l\-
Sheldon Eisenberger, Esq.

875 3rd Avenue, 9th Floor

New York, New York 10022-0123

r@i; (212) 603-6300

 
 

Attorneys for Plaintiffs

{00964011.1)0€;1 } 8

